          Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
                                                    Case No. 19-mj-8063-TJJ
 CELLULAR DEVICE ASSIGNED WITH
 CALL NUMBER (760) 686-4039 THAT IS
                                                    Filed Under Seal
 IN THE CUSTODY OR CONTROL OF
 VERIZON

                            SEARCH AND SEIZURE WARRANT

TO: Federal Bureau of Investigation Task Force Officer Cristin Stammler, and any authorized
law enforcement officer

An Application and Affidavit having been made and sworn to before me this date by Task Force
Officer Cristin Stammler, and an Application having been presented by Trent M. Krug, Assistant
U.S. Attorney, requesting the search of the following property or information, located in the
District of Kansas:

PROPERTY TO BE SEARCHED

        The cellular telephone assigned call number (760) 686-4039, with listed subscriber(s)
Shay Montgomery, (Target Cell Phone) whose wireless service provider is Verizon, a company
headquartered at 1095 Avenue of the America, New York, New York 10013. Records and
information about the location of the Target Cell Phone that is within the possession, custody, or
control of Verizon,
        I find that the Application(s) and Affidavit(s) and any recorded testimony establish
probable cause to search and seize the person or property described above, and that such search
will reveal: See information contained in Attachment A.
        This Court has authority to issue this Warrant under 18 U.S.C. §§ 2703(c)(1)(A) and
2711(3)(A) and Federal Rule of Criminal Procedure 41. In addition, because the government has
satisfied the requirements of 18 U.S.C. § 3122, this Warrant also constitutes an Order under 18
U.S.C. § 3123. Further, this Warrant may be executed at any time in the day or night because
good cause has been established.

         You must give a copy of the Warrant and a receipt for the property taken to the person
from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken. This Warrant does not authorize the seizure of any tangible
property. Pursuant to 18 U.S.C. § 3103a, I find that immediate notification may have an adverse
result listed in 18 U.S.C. § 2705 (except for delay of trial). Therefore, pursuant to 18 U.S.C. §
3103a(b), I authorize the officer executing this Warrant to delay notice to the person who, or
whose property, will be searched and seized for thirty (30) days.


                                                1
           Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 2 of 8




SEALING AND NON-DISCLOSURE ORDER

        I find there is good cause to seal this Warrant, the Application(s) and Affidavit(s) in
support, as well as the Search Warrant Return, because their premature disclosure may seriously
jeopardize the investigation. Therefore, these materials shall be sealed until further order of the
Court. These documents may be disclosed as discovery in related criminal proceedings without
further order of the Court.

        I further find there is reason to believe that notification of the existence of this Search
Warrant and any Application/Affidavit in support will seriously jeopardize the investigation,
including giving the subject(s) an opportunity to: endanger the life or physical safety of law
enforcement attempting to effectuate the arrest or bystanders thereto, flee from prosecution,
destroy and/or tamper with evidence, change patterns of behavior, or notify confederates. See 18
U.S.C. § 2705(b)(1)-(2),(3), (5). Accordingly, pursuant to 18 U.S.C. § 2705(b), Verizon shall
not disclose the existence of this Warrant to the Target Cell Phone’s subscriber, user, or to any
other person, for one (1) year from the date of this Warrant, unless otherwise authorized to do so
by the Court, except that Verizon may disclose this Warrant to its attorney for the purpose of
receiving legal advice.

       I am satisfied that the affidavit(s) and any recorded testimony establish probable cause to
believe that the information or property so described is now stored at premises controlled by
Verizon, Inc., and establish grounds for the issuance of this Warrant.


       IT IS SO ORDERED.


March 25, 2019 @ 2:00 p.m.                       at Kansas City, Kansas
Date and Time Issued                          City and State




Honorable James P. O’Hara
U.S. Magistrate Judge                                ______________________________
Name & Title of Judicial Officer                     Signature of Judicial Officer




                                                 2
                  Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 3 of 8




                                                        RETURN                              19-8063-TJJ
DATE WARRANT RECEIVED                   DATE AND TIME WARRANT                COPY OF WARRANT AND RECEIPT FOR
                                        EXECUTED                             ITEMS LEFT WITH
INVENTORY MADE IN THE PRESENCE OF


INVENTORY OF PERSON OR PROPERTY TAKEN PURSUANT TO THE WARRANT




                                       CERTIFICATION


   I declare under penalty of perjury that this inventory is correct and will be returned along with the
original warrant to the designated judge.

Date: _________________________

__________________________________
Executing Officer’s Signature
                                              Sworn to and subscribed before me this ____ day of ________, 2019.

                                                           _____________________________
                                                           Notary Public




                                                            3
       Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 4 of 8




                                   ATTACHMENT A


                             Particular Things to be Seized


I. Information to be Disclosed by the Provider

   To the extent that the information for the Target Cell Phone is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed:

       a. The following information about the customers or subscribers associated with the

           SUBJECT ACCOUNT for the time period February 13, 2019 through the date of

           this warrant:

               i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

              iv. Records of session times and durations, and the temporarily assigned
                  network addresses (such as Internet Protocol (“IP”) addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              vi. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                  Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                  (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                  Integrated Services Digital Network Number (“MSISDN”); International
                  Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                  Equipment Identities (“IMEI”);

             vii. Other subscriber numbers or identities (including the registration Internet
                  Protocol (“IP”) address); and
      Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 5 of 8




           viii. Means and source of payment for such service (including any credit card
                 or bank account number) and billing records; and


             ix. All records and other information (not including the contents of
                 communications) relating to wire and electronic communications sent or
                 received by the SUBJECT ACCOUNT, including:

                 (A) the date and time of the communication, the method of the
                 communication, and the source and destination of the communication
                 (such as the source and destination telephone numbers (call detail
                 records), email addresses, and IP addresses); and

                  (ii) information regarding the cell tower and antenna face (also known as
                 “sectors”) through which the communications were sent and received as
                 well as per-call measurement data (also known as “real-time tool” or
                 “RTT”).

      b. Information associated with each communication to and from the SUBJECT

          ACCOUNT for a period of 45 days from the date of this warrant, including:

              i. Any unique identifiers associated with the cellular device, including ESN,

                 MEIN, MSISDN, IMSI, SIM, or MIN;

             ii. Source and destination telephone numbers;

            iii. Date, time, and duration of communication; and

            iv. All data about the cell towers (i.e. antenna towers covering specific

                 geographic areas) and sectors (i.e. faces of the towers) to which the

                 SUBJECT PHONE will connect at the beginning and end of each

                 communication as well as per-call measurement data (also known as “real-

                 time tool” or “RTT”).



II. Information to be Seized by the Government


                                           2
           Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 6 of 8




       All information described above in Section I that constitutes [evidence, fruits,

contraband, and instrumentalities] of violations of 18 U.S.C. §§ 1956(h) and 1956(a)(3)

involving BRUGGEN during the period February 13, 2019 through the date of this warrant.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                3
            Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 7 of 8




                CERTIFICATE OF AUTHENTICITY OF DOMESTIC
            RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                           902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Verizon. The attached records consist of ______________ [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:


       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Verizon, and they were made by Verizon as a regular practice; and


       b.      such records were generated by Verizon’s electronic process or system that

produces an accurate result, to wit:


               1.       the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Verizon in a manner to ensure that they are true duplicates of the

original records; and


               2.       the process or system is regularly verified by Verizon, and at all times

pertinent to the records certified here the process and system functioned properly and normally.
          Case 2:19-mj-08063-TJJ Document 2 Filed 03/25/19 Page 8 of 8




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




Date                                 Signature




                                                 2
